Citation Nr: 1012724	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter alia, found that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for bilateral hearing loss, and 
denied service connection for a heart disorder 

As support for his claims, the Veteran and his wife provided 
testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2010.  The 
transcript of the hearing has been associated with the 
claims file and has been reviewed. 

The appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, with regard to the Veteran's bilateral hearing loss, 
he has consistently stated throughout the course of the 
appeal that, a few months following his discharge from 
service in November 1966, he tried to re-enlist in the U.S. 
Army, but was rejected due to a finding of hearing loss 
during his re-enlistment examination.  See, e.g, notice of 
disagreement (NOD) dated in December 2007 and January 2010 
videoconference hearing transcript.  Although the AOJ has 
attempted without success to find this re-enlistment 
examination report as part of his service treatment records 
(STRs), the Board finds that another attempt to locate this 
examination report is necessary as it may be included 
elsewhere in the Veteran's service records.  In this regard, 
because the Veteran was unable to re-enlist, allegedly due 
to his hearing loss, it may not be included as part of his 
STRs.  

Next, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's heart 
disorder.  In this respect, in disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

A review of the Veteran's STRs reveals that he complained of 
having rapid heart beats at night in June 1966.  No heart 
pathology was found.  There also were no previous or 
subsequent complaints of, or treatment for, any heart 
disorder or symptomatology thereof.  Further, his separation 
examination dated in July 1966 found a normal heart.  An X-
ray taken of the heart at that time also found no 
pathological change.  However, on his July 1966 Report of 
Medical History, the Veteran again reported a history of 
palpitations/pounding heart.  He also has testified that he 
experienced heart palpitations during service.  See January 
2010 videoconference hearing transcript.  The Veteran is 
competent to provide testimony regarding the symptomatology 
he experienced during service.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Such lay testimony should be taken into account 
in the adjudication of a claim for service connection.     

Post-service, treatment records show that the Veteran 
received abnormal electrocardiography (ECG) results of the 
heart beginning in the 1990s, but no diagnosis was provided.  
See private EGC reports dated from the 1990s to 2000s.  A 
May 2005 VA X-ray of the heart showed an enlarged heart, 
with a nodular density noted in the left suprahilar region 
with lucency within.  The primary diagnosis code was major 
abnormality.  See VA X-ray report dated in May 2005.  A 
stress test in September 2006 was nonconclusive.  See VA 
treatment record dated in September 2006.  However, a 
subsequent study in January 2007 again showed abnormality in 
the heart.  See VA treatment record dated in January 2007.  

Thus, in light of the Veteran's competent testimony 
regarding symptomatology of heart palpitations in service, 
STRs showing complaints of heart palpitations during 
service, VA treatment records showing a current heart 
disorder, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of his heart 
disorder and whether the disorder is traceable back to his 
military service, including to his complaints of heart 
palpitations during service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), the Department of the Army, 
and any other branch of military services 
that may have relevant records regarding 
the Veteran, and attempt to obtain a re-
enlistment examination report of the 
Veteran's dated from late 1966 to late 
1967.  Ensure that this request is issued 
under the appropriate request code and 
directed to the correct facility.  All 
attempts to secure this re-enlistment 
examination report must be documented in 
the claims file.  If the re-enlistment 
examination report is  unavailable or no 
longer exists, and further attempts to 
obtain it would be futile, expressly 
indicate this in the record and notify the 
Veteran accordingly.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current heart disorder.  
The claims file must be made available for 
review of the pertinent medical and other 
history, particularly the records of any 
relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include any current manifestations of a 
heart disorder.    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has a heart 
disorder, and if so, whether it is at 
least as likely as not that such heart 
disorder is related to his military 
service.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  After completing the above 
development, the RO should readjudicate 
the Veteran's claims to reopen a 
previously denied claim for service 
connection for bilateral hearing loss and 
for service connection for a heart 
disorder, considering the VA examination 
and any new evidence secured since the May 
2009 statement of the case.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


